ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that DANNY M. VNENCHAK of ROCKA-WAY, who was admitted to the bar of this State in 1985, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated September 5, 1997, and who remains *485suspended at this time, be disbarred for knowingly misappropriating client funds in violation of RPC 1.15 and RPC 8.4(c);
And DANNY M. VNENCHAK having been ordered to show cause on September 12, 2000, why he should not be disbarred or otherwise disciplined, and respondent having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that DANNY M. VNENCHAK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that DANNY M. VNENCHAK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.